Third District Court of Appeal
                               State of Florida

                       Opinion filed October 27, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1723
                       Lower Tribunal No. 10-53090
                          ________________


                            Felix I. Gaspard,
                                  Appellant,

                                     vs.

             BAC Home Loans Servicing, LP, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Alan Fine,
Judge.

     Felix I. Gaspard, in proper person.

     Liebler, Gonzalez & Portuondo, and Mary J. Walter, for appellees
Bank of America, N.A., and Federal National Mortgage Association.


Before FERNANDEZ, C.J., and HENDON and LOBREE, JJ.

     PER CURIAM.

     Affirmed.